Citation Nr: 0715217	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  99-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for breathing 
difficulties, to include as secondary to the service-
connected cold injury residuals.

2.  Entitlement to service connection for 10 dislocated 
fingers.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for removal of the 
appendix.

5.  Entitlement to service connection for removal of the 
gallbladder.

6.  Entitlement to service connection forremoval of the 
spleen.

7.  Entitlement to service connection for a heart attack.

8.  Entitlement to service connection for syncope.

9.  Entitlement to service connection for carpal tunnel 
syndrome.

10.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

11.  Entitlement to service connection for arthritis.

12.  Entitlement to service connection for high/low blood 
pressure.

13.  Entitlement to service connection for numbness of 
various body parts.

14.  Entitlement to service connection for shoulder and hip 
pain.

15.  Entitlement to service connection for allergies.

16.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the service-connected cold injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This appeal arose before the Board of Veterans' Appeals 
(Board or BVA) from a May 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  This 
decision was confirmed and continued by a rating action 
issued in October 1998.  In December 2000, the case was 
remanded by the Board for further development.  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

When the veteran submitted his substantive appeal, VA Form 9, 
in April 1999, he checked a box indicating that he did not 
desire a Board hearing.  However, he also stated that he 
wanted to "Request right to request BVA hearing at a later 
date."  In March 2001, he submitted another VA Form 9, on 
which he indicated that he wanted a BVA hearing at the RO.  
Absent any suggestion to the contrary, the Board must assume 
that this later VA Form 9 pertains to the claims pending on 
appeal.  This now requires that the case be remanded so that 
a a Travel Board hearing can be scheduled.  According to the 
applicable regulation, since a veteran is entitled to a 
hearing if one is requested, this additional development must 
be undertaken.  See 38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, as the 
docket permits.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


